Title: From Benjamin Franklin to David Hall, 14 April 1767
From: Franklin, Benjamin
To: Hall, David


Dear Mr. Hall
London, April 14, 1767.
I received your Favour of Jany. 27. by way of Ireland.
I have not nor ever had the least Doubt of the Regard you express for me, and if such Assurances, after our long Acquaintance were necessary, I [torn and illegible] strongest that mine for you is equal. I am therefore sorry, if it is likely to hurt you, that any of my Friends should think it necessary for the Popular Interest to encourage another Press. I suppose this was their only Motive, and not an Inclination to do you a Mischief as you seem to imagine. I can easily conceive, that the Unwillingness you always show to the Printing of any Party Pieces in your Paper, might be ascribed by them to your being of the opposite Party, and if you have refused any of their Papers they might be more confirm’d in that Opinion, and apprehend some Inconvenience in the Knowledge you must have of the Authors of those Pieces you consented to print, and feel a greater in its being altogether in your Pleasure whether they should or should not speak to the Publick in the most generally read Newspaper. For my own Part, I never thought you of any Party: and as you never blam’d me for the Side I took in Public Affairs, so I never censur’d you for not taking the same, believing as I do that every Man has and ought to enjoy a perfect Liberty of judging for himself in such Matters: tho’ I know the common Opinion is with the old Saying, He that is not for us is against us; which I think would have been full as true a Saying if there had been a small Transposition in it, He that is not against us, is for us.
You are right in believing that I am not a Partner in Mr. Goddard’s Printing-House. It was set on foot without my Knowledge or Participation, and the first Notice I had of it was by reading the Advertisement in your Paper. I had indeed by the same Conveyance a Letter offering me a Share in it, which I declin’d accepting before my Return, not only because I did not well know the Person, but because I did not care to be again concerned in Business, unless on settling my Affairs when I get home it should appear necessary for the Support of my Family. Indeed I had not the least Idea of any Agreement between you and I, either express’d or imply’d as you say, in any of its Articles, by which I was “prohibited from being any farther concern’d in the Printing Business in Philadelphia, after the Expiration of our Partnership.” I have not a Copy of our Articles with me here; but I am confident that if you examine them you will find this a Mistake. I could not possibly foresee 18 Years beforehand, that I should at the End of that Term be so rich as to live without Business. And if this did not happen, it would be obliging myself to the hard Alternative of Starving or Banishment, since Threescore is rather too late an Age to think of going ‘Prentice to learn a new Trade, and I have no other. This I say, not to justify my engaging with Mr. Goddard, for I have not done it. And I hope I shall have no Occasion to do it. I know there must be a very great Sum due to me from our Customers, and I hope much more of it will be recovered by you for me than you seem to apprehend. When that is got in, I suppose I can use it in such a Manner, as that with my Office and the few Rents I have, my Circumstances will be sufficiently affluent, especially as I am not inclin’d to much Expence. In this case I have no purpose of being again concern’d in Printing. But I may lose my Office, I may receive much less of my Debts that I hope for, I may find myself going behind-hand, and I am sure you would take no Pleasure in seeing me ruined, or oblig’d at my time of Life to quit my Country, Friends and Connections, to get my Bread in a strange Place, especially as my not following my Business could not hinder others from interfering with you. I am in short, so far from conceiving it possible that I should make such an Agreement tho’ forgotten, that, on the contrary I believe such an Agreement was never made by any Man in his Senses.
You do me but Justice in believing that I shall “countenance no other Printer to your Disadvantage, but rather render you every Service in my Power.” Our long amicable Connection is grown into a settled Friendship, that I think will not easily be shaken on either side. I wish all my Friends were Friends to each other; But in such a Number this is a Happiness I cannot reasonably expect. I wish however they would all be Friends to you: I really do not think any of them your Enemies; and if you could recollect by what Means their Regard for you [illegible] [you] might possibly if you thought it worth while, again recover it since a little Disagreeableness in a Man’s Manner of Refusing, or even in his Manner of Granting, a Favour, is sometimes sufficient to disgust People with a Person whose Virtue ought to entitle him to their Esteem. And this Fault being but a small one, and I think your only one, you could easily correct, if you attended a little to it, and to its Consequences.
What you say of the Utility of settling our [Accounts] is very just. I have somewhere a Paper of [Remarks?] I made upon them when I first perus’d the [one sent] me per Mr. Parker, but cannot just now lay [my Hand] on it. I will endeavour to send it to you [at the] very next Opportunity. In the mean [time I am] with great Truth and Sincerity, Dear Friend, Yours most affectionately
B Franklin
 Addressed: To / Mr David Hall / Printer / Philadelphia / via N York / Packet / B Free Franklin
Endorsed: Mr. Franklin April 14 1767
